Citation Nr: 1502062	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with radiculopathy (except for the period from May 5, 2014 to July 1, 2014 when a temporary total evaluation was assigned for a period of convalescence).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

The issue of service connection for a right knee disorder as secondary to the service-connected lumbar spine disability has been raised by the record in a November 2014 statement (VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In a June 2010 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine with radiculopathy and assigned a 10 percent rating, effective October 22, 2009.  In a September 2014 rating decision, the Veteran was awarded a temporary evaluation of 100 percent from May 5, 2014 to July 1, 2014, based on back surgery necessitating a period of convalescence; a 10 percent evaluation was resumed from July 1, 2014.  The Veteran contends that, except for the period of convalescence from May 5, 2014 to July 1, 2014, his lumbar spine disability is more severe than the 10 percent disability rating currently assigned.

The Veteran was last afforded a VA spine examination in November 2011, over three years ago.  During the November 2014 Board hearing, the Veteran testified that he had missed numerous days of work due to back pain.  The Veteran stated that his doctor suggested that he be placed on reasonable accommodations under the Family Medical Leave Act due to his spine disability.  The Veteran testified that he was placed on reasonable accommodations after the November 2011 VA examination.  See November 2014 Board Hearing at pg. 9.  

Moreover, as noted above, the Veteran underwent back surgery (bilateral L4 laminectomy for decompression) on May 5, 2014.  The Veteran's lumbar spine disability, to include any associated neurological impairments, has not been evaluated since this procedure.  For these reasons, the Board finds that a new VA spine examination is necessary in order to assist in determining the current level of severity of the Veteran's lumbar spine disability and associated neurological disorders. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment records not already of record and associate them with VBMS and/or Virtual VA.  

2.  Then, schedule the Veteran for a VA spine examination in order to assess the current severity of his lumbar spine disability and any associated neurological impairment.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the electronic claims file should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






